It is appellant's contention that the record, aside from her confession, is still bare of sufficient evidence to meet the requirements of the law regarding the necessity of proof other than the confession which shows or tends to show that deceased came to his death through criminal agency. We have again reviewed the evidence in the present record and, taken in connection with the confession, we are of opinion it is sufficient in the respect mentioned.
The motion for rehearing is overruled.
Overruled.